In re: Edith Mae Britt applying for cer-tiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 170 So.2d 516.
Writ refused. The judgment is correct.
SANDERS, J.,
is of the opinion that under Article VII, Section 11, Louisiana Constitution, LSA, a writ should be granted as a matter of right because of a conflict in the jurisprudence on this important question affecting the LSA Code of Civil Procedure. Compare Thompson v. Bamburg, 231 La. 1082, 93 So.2d 666 and Lafayette v. Farr, 162 La. 385, 110 So. 624, with Elliott v. Heard, 217 La. 218, 46 So.2d 249; Bordes v. Bank of St. Bernard, 141 La. 144, 74 So. 884; Esparros v. Vicknair, 191 La. 193, 184 So. 745; and Young v. Daire, La.App. 3 Cir, 157 So.2d 353 (1963).